t c memo united_states tax_court james s zigmont petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for and r determined deficiencies and additions to tax pursuant to sec_6651 and sec_6654 i r c p contested the determinations based on tax-protester rhetoric held p is liable for the deficiencies determined by r and additions to tax pursuant to sec_6651 and sec_6654 i r c philip a putman for petitioner frank w louis for respondent memorandum opinion wherry judge this case is before the court on petitioner’s motion to withdraw deemed admissions pursuant to rule f and respondent’s motion for summary_judgment pursuant to rule a respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes for the and taxable years year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure background petitioner submitted to the internal_revenue_service irs a form_1040 u s individual_income_tax_return for the taxable_year claiming a refund of dollar_figure for wages withheld and containing zeros on all other filled out lines between line and line of the tax_return petitioner similarly submitted a form_1040 for the taxable_year that contained zeros on all filled out lines from line through line of the tax_return petitioner also enclosed with his and returns a typed statement challenging his duty to file returns and pay taxes 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued notices of deficiency on february and date for the and taxable years respectively determining the deficiencies and additions to tax set forth above petitioner filed an imperfect petition with the tax_court on date thereafter the case so instituted was dismissed twice for lack of jurisdiction on account of petitioner’s failure to comply with the court’s order regarding the filing of a proper amended petition each time the dismissal was subsequently vacated after belated action on petitioner’s part petitioner eventually submitted an amended petition which was filed on date a notice setting the case for trial in october of and attaching the court’s standing_pretrial_order was issued to petitioner on date on date respondent filed with the court requests for admission which requests had been served on petitioner the previous day petitioner failed to respond and pursuant to rule c each matter set forth in the requests for admission was deemed admitted days after the date of service as a result the following items are deemed admitted as material facts 2the petition and amended petition filed in this case each listed an address for petitioner in rochester new hampshire shortly before the hearing on respondent’s motion petitioner submitted documents to the court which listed an address for petitioner of clarksburg west virginia and indicated that the new hampshire address was that of petitioner’s nephew petitioner received social_security payments of dollar_figure and dollar_figure in and respectively petitioner received the proceeds of stock and bond sales totaling dollar_figure and dollar_figure in and respectively petitioner did not submit to respondent information regarding the cost of the stocks and bonds sold in and petitioner received payments from an ira or other retirement_plan of dollar_figure in and petitioner received dividends on stock of dollar_figure and dollar_figure in and respectively petitioner earned interest of dollar_figure and dollar_figure in and respectively petitioner failed to file federal_income_tax returns for and and petitioner did not make the required_payments of estimated_taxes for or through withheld taxes or otherwise respondent then filed a motion for summary_judgment on date petitioner did not file timely a response to respondent’s motion however on date petitioner filed a motion to withdraw deemed admissions lodged petitioner’s responses to respondent’s requests for admission and filed a rule c statement in response to respondent’s motion for summary_judgment petitioner’s motion to withdraw deemed admissions stated that petitioner was in the process of relocating to los angeles and had used his nephew’s mailing address in new hampshire and regrettably petitioner’s nephew was not as dependable in forwarding mail to petitioner or alerting petitioner that certain mail existed as petitioner had hoped petitioner’s proposed late response to respondent’s request for admissions denied that petitioner sold any stocks or bonds or had any information relating thereto to submit to the internal_revenue_service petitioner’s rule c statement in response to respondent’s motion for summary_judgment conceded that should the court deny petitioner’s motion to withdraw the deemed admissions petitioner confesses that the deemed admissions alone are enough to cause the court to award respondent summary_judgment a hearing was held on respondent’s motion on date at which time respondent also filed an objection to petitioner’s motion to withdraw deemed admissions respondent’s objection included as exhibits thereto copies of petitioner’s and form sec_1040 and third-party forms for and reflecting significant unreported gross_income of petitioner at the close of the hearing by order the court afforded petitioner an opportunity to submit a written response to respondent’s objection petitioner did not file a response after reviewing the record of this case the court by order dated date afforded petitioner a final opportunity to respond to respondent’s objection to petitioner’s motion to withdraw deemed admissions an untimely response from petitioner failed to set forth any sufficient substantive basis for relief from the deemed admissions although it was filed for the record discussion i petitioner’s motion for relief from deemed admissions rule a permits a party to serve a written request for admission of relevant and unprivileged matter upon the other party each matter contained in such request is deemed admitted unless the served party responds within days after service or within such shorter or longer time as the court may allow rule c any fact deemed admitted under rule c is conclusively established rule f the court may permit withdrawal or modification of an admission if the presentation of the merits of the case will be subserved thereby and such withdrawal or modification will not prejudice the party who obtained the admission rule f a party will be prejudiced by the withdrawal of deemed admissions if he has relied on them and will suffer delay added expense and additional effort because of the withdrawal 81_tc_644 furthermore the court should not lightly weigh the burdens of establishing admissions on parties that properly use rule to advance litigation initiated by the opposing party id pincite respondent properly used rule to expedite litigation considering carefully the facts at issue in the deemed admissions and the surrounding circumstances as described in the motion and respondent’s objection the court concludes that permitting petitioner to withdraw or modify the deemed admissions would prejudice respondent and would not serve presentation of the merits of the case petitioner’s failure timely to respond to respondent’s request for admissions is indicative of his behavior in this case petitioner has repeatedly filed documents late or not at all as well as failed to comply with the court’s orders therefore petitioner’s motion to withdraw deemed admissions shall be denied ii respondent’s motion for summary_judgment a general rules rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law admissions referenced in rule b include deemed admissions pursuant to rule c 85_tc_267 the moving party bears the burden of proving that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts and inferences drawn from the record are viewed in the light most favorable to the nonmoving party id where the moving party properly makes and supports a motion for summary_judgment the nonmoving party may not rest upon the mere allegations or denials of such party’s pleading but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d b deficiency based on the documents filed with the court including the deemed admissions supra the court concludes that respondent has satisfied his burden of proving that no genuine issue of material fact exists as to respondent’s deficiency determinations and that respondent is entitled to judgment as a matter of law c additions to tax the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of substantial_authority reasonable_cause or similar provisions the taxpayer bears the burden of raising and prevailing on these issues id pincite sec_6651 sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date not to exceed percent in the aggregate unless such failure_to_file timely is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent produced evidence that petitioner failed to file a federal_income_tax return for and a federal_income_tax return that contains only zeros and is accompanied by tax- protester rhetoric is generally not considered a valid_return 120_tc_163 and cases cited thereat as the court_of_appeals for the seventh circuit has noted it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code 627_f2d_830 7th cir furthermore pursuant to the deemed admissions supra petitioner did not file a federal_income_tax return for either the or taxable_year petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause the court concludes that respondent has satisfied his burden of proving that no genuine issue of material fact exists as to respondent’s addition_to_tax determinations and respondent is entitled to judgment as a matter of law therefore the court sustains the imposition of additions to tax pursuant to sec_6651 3the court_of_appeals for the ninth circuit recognizes a limited exception to this rule see 618_f2d_74 9th cir a minority view absent a stipulation to the contrary appeal in the instant case would appear to be to the court_of_appeals for either the first or fourth circuit see supra note neither of these courts has expressed a position we therefore adhere to our view and that of the majority see 120_tc_163 see also 54_tc_742 affd 445_f2d_985 10th cir sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax where there has been an underpayment of estimated_tax by the taxpayer pursuant to the deemed admissions supra petitioner did not make the required_payments of estimated_taxes for or through withheld taxes or otherwise this admission satisfies any burden of production on the part of respondent furthermore petitioner conceded supra that should the court deny petitioner’s motion to withdraw the deemed admissions petitioner confesses that the deemed admissions alone are enough to cause the court to award respondent summary_judgment the court concludes that respondent has satisfied his burden of proving that no genuine issue of material fact exists as to respondent’s addition_to_tax determinations and respondent is entitled to judgment as a matter of law therefore the court sustains the imposition of additions to tax pursuant to sec_6654 respondent’s motion for summary_judgment shall be granted iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent has not asked the court to impose a penalty under sec_6673 and the court declines to impose such a penalty at the hearing the court warned petitioner that he would be subject_to a sec_6673 penalty if he continued to raise frivolous arguments and cause further delays petitioner heeded the court’s warning the court therefore concludes that it is not appropriate to impose a penalty in the instant case but the court explicitly admonishes petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
